Citation Nr: 0819388	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-37 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an effective date earlier than October 5, 
2000 for the grant of service connection for ilioinguinal 
nerve entrapment by scar tissue.  

2.	Entitlement to an increased evaluation for ilioinguinal 
nerve entrapment by scar tissue, currently rated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1950 to August 
1952.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In April 2007, this matter was 
remanded for additional development. 

In the rating decision on appeal, the RO service connected 
the veteran for a scar disorder that affected the 
ilioinguinal nerve.  As detailed below, the Board finds it 
appropriate to separately evaluate the two disorders involved 
- the veteran should be awarded a disability evaluation for 
his nerve disorder that is separate from the disability 
evaluation for his scar disorder.  


FINDINGS OF FACT

1.	The veteran underwent left inguinal hernia surgery while 
on active duty in October 1951.     

2.	The veteran has been service connected for residuals of 
left inguinal herniorrhaphy since May 1953.  

3.	In an unappealed September 1998 decision, the Board denied 
a claim for increase for residuals of his inguinal hernia 
surgery.

4.	On October 5, 2000, the RO received another claim for 
increase from the veteran for residuals of his inguinal 
hernia surgery. 

5.	In an appealed August 2003 rating decision, the RO 
separately service connected the veteran's residuals relating 
to ilioinguinal nerve entrapment by scar tissue, assigning a 
10 percent evaluation and an effective date of October 5, 
2000.

6.	The veteran's postoperative hernia scar is deep and causes 
limitation of function, but covers an area less than 6 square 
inches in size.    

7.	The veteran's ilioinguinal nerve disorder causes 
substantial symptomatology.    


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than October 5, 
2000, for the grant of service connection for ilioinguinal 
nerve entrapment by scar tissue, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.157, 
3.400, 4.118, 4.124a (2007). 

2.	The criteria for an initial disability evaluation in 
excess of 10 percent, for scar tissue resulting from hernia 
surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002) (2007). 

3.	The criteria for an initial disability evaluation of 10 
percent for ilioinguinal nerve entrapment by scar tissue have 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 and  Diagnostic Code 8530 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an earlier effective date 
and to an increased rating.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

In this matter, VA submitted to the veteran a notification 
letter dated in May 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In that letter, VA informed the veteran of the 
elements that comprise his claims and of the evidence needed 
to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide notification to the veteran prior to the 
initial adjudication of his claims in August 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And, though VA provided the 
veteran with general notification on disability evaluations, 
VA has not provided the veteran with particular notification 
on the disability criteria at issue here.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

In the October 2004 Statement of the Case and March 2008 
Supplemental Statement of the Case submitted to the veteran, 
VA detailed the rating codes and disability criteria relevant 
here under 38 C.F.R. §§ 4.118, 4.124a.  In these submissions, 
VA detailed 38 C.F.R. § 4.10, which informs the veteran that 
he must show any effects of worsening, or increase in 
severity, upon his ordinary activities of daily life 
including employment.  And, in the statements of record from 
the veteran and his representative, to include the notice of 
disagreement and VA Form I-9, the veteran and his 
representative express an understanding of the rating 
criteria at issue in this matter, and the evidence that would 
be necessary to satisfy the criteria for a higher rating.  
See Vazquez-Flores, supra.  The Board notes moreover that the 
March 2008 Supplemental Statement of the Case amounts to a 
full readjudication of the veteran's claims following the 
late notice.  See Mayfield, supra.  

Based on this background, the Board finds the late notice, 
and the lack of notice regarding the specific disability 
criteria, to be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  The RO obtained medical records relevant to 
the appeal.  VA afforded the veteran the opportunity to 
appear before hearings to voice his contentions.  And VA 
provided the veteran with VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Veteran's Claim to an Earlier 
Effective Date

The veteran claims entitlement to an effective date earlier 
than October 5, 2000 for the grant of service connection for 
his ilioinguinal scar-nerve disorder.  Specifically, he 
claims entitlement to an effective date in the early 1980s.  

        Background  

VA service connected the veteran for residuals of hernia 
surgery in May 1953.  In that decision, the RO assigned a 
noncompensable evaluation.  This evaluation was later 
increased to 10 percent, effective April 1968, and to 30 
percent, effective February 1984.  

Since 1984, the veteran has filed increased rating claims for 
the residuals of his hernia disorder (the veteran has 
undergone four hernia surgeries).  Recently, the veteran 
filed an increased rating claim in March 1997.  The Board 
denied that claim in September 1998.  The veteran did not 
appeal that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  That decision became final 
therefore.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.200, 20.1100.     

The veteran again filed a claim for increase for residuals of 
his hernia disorder in October 2000.  In September 2001, the 
RO denied the veteran's claim.  The veteran appealed that 
decision to the Board, which, in April 2007, denied that 
claim.  The veteran did not appeal that decision to the 
Court.  That decision became final as well.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.  

During the pendency of that appeal, and prior to the April 
2007 final Board decision, the RO, in the August 2003 rating 
decision on appeal, separately service connected the veteran 
for certain residuals related to his in-service hernia 
surgery.  Based on the March 2003 findings of a VA 
compensation examiner, and on that examiner's July 2003 
addendum report, the RO service connected the veteran for 
ilioinguinal nerve entrapment caused by scar tissue, which 
had developed as a result of the veteran's four hernia 
surgeries.  In short, that VA examiner found the veteran's 
primary disability to be one rooted in his scar tissue, and 
the effect of that scar tissue on the ilioinguinal nerve.  

In the August 2003 rating decision on appeal, the RO found a 
separate service connection finding appropriate for the scar-
nerve disorder even though the RO was responding to the 
increased rating claim filed by the veteran on October 5, 
2000.  For the 10 percent assigned for this disorder, the RO 
assigned an effective date of October 5, 2000, the date of 
the veteran's claim for increase.  

In the veteran's appeal of the August 2003 rating decision, 
the veteran argued that the appropriate effective date would 
date back to the 1980s, at a time when the veteran maintains 
he experienced the neuropathic residuals associated with the 
hernia surgery, and the resultant ilioinguinal nerve 
disorder.  In effect, he argues that, as the neuropathic 
symptoms have been residuals, these symptoms should have been 
service connected in response to one of his earlier increased 
rating claims for residuals of hernia surgery.  

	Applicable Law 

In this matter, the veteran claims entitlement to an earlier 
effective date for the grant of service connection.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2007).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

	Analysis 

The veteran claims entitlement to an earlier effective date 
for the grant of service connection for his scar-nerve 
disorder.  As such, the earliest effective date here should 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  The RO used the veteran's 
October 5, 2000 claim for increase as the veteran's claim for 
service connection for the scar-nerve disorder.  That day is 
the appropriate effective date therefore.  

The relevant medical evidence here reflects that the 
veteran's disorder has been productive of neuropathic 
symptomatology since before his October 2000 claim.  But 
assigning an earlier effective date based on that evidence 
would not be warranted - claims for residuals of the in-
service hernia had been finally decided by VA on several 
occasions.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.200, 20.1100.  VA provided the veteran the opportunity, in 
several previous rating and Board decisions, to argue for a 
higher rating, or a separate rating, for his scar-nerve 
disorder.  But these decisions became final.  So an effective 
date based on one of his earlier claims, or on the final 
decisions responding to those earlier claims, would not be 
warranted, irrespective of the earlier evidence of record of 
the veteran's scar-nerve disorder.        

As such, the Board finds an effective date of October 5, 2000 
appropriate here.  

As the preponderance of the evidence is against the veteran's 
earlier effective date claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Claim for Increased Rating

As indicated, the RO service connected the veteran for his 
ilioinguinal scar-nerve disorder in the August 2003 rating 
decision on appeal.  The RO assigned a ten percent 
evaluation.  The veteran argues that a higher rating is due 
for the disorder.  For the reasons set forth below, the Board 
partly agrees with his claim.  The Board finds separate 10 
percent ratings warranted here during the pendency of this 
appeal - 10 percent for the scar disorder, and 10 percent for 
the ilioinguinal nerve disorder.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

In this matter, the RO rated the veteran under Diagnostic 
Code (DC) 7801 of 38 C.F.R. § 4.118, which addresses skin 
disorders to include scars.  And the RO rated the veteran 
under DC 8530 of 38 C.F.R. § 4.124a, which addresses 
disorders of the ilioinguinal nerve.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  The number assigned to the residual condition on the 
basis of which the rating is determined will generally 
represent injuries.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  See also Tropf v. Nicholson, 20 Vet. App. 317 
(2006).  

In addressing whether an increased rating is due here under 
either code provision, the Board will address criteria 
pertaining to scars separate from those pertaining to the 
nerve disorder.  

	Scars

Disorders of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  Effective August 30, 2002, the 
regulations pertaining to the rating of skin disorders were 
revised.  See 38 C.F.R. § 4.118, as amended by 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The claim at issue here was 
received by VA in October 2000, prior to the effective date 
of the revised regulations.  Thus, the regulation as it 
existed prior to the change is applicable for the period 
prior to August 30, 2002, and the revised regulation is 
applicable from August 30, 2002 forward.  See VAOPGCPREC 07-
03; 69 Fed. Reg. 25179 (2004); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, the 
next-highest ratings above the assigned 10 percent evaluation 
were - 30 percent under Diagnostic Code (DC) 7800 for 
disfiguring scars of the head, face, or neck; 20 percent 
under DC 7801 for burn-related scars; and, under DC 7805, 
other scars are to be rated based on the limitation of 
function of the part affected.  Id.  The veteran's scar is on 
his mid-section, and it is not a result of a burn.  
Therefore, an increased rating under this authority could 
only be warranted if the evidence indicated a limitation of 
function of the affected part - i.e., his left leg, and 
perhaps even his left hip.  See 38 C.F.R. § 4.118.

Under DC 5260 and 5261 of 38 C.F.R. § 4.71a, limitation of 
the leg is rated.  A rating in excess of 10 percent is 
warranted under DC 5260 where flexion of the leg is limited 
to 30 degrees, while a rating in excess of 10 degrees is 
warranted under DC 5261 where extension is limited to 20 
degrees.  

Under DCs 5250 to 5255 of 38 C.F.R. § 4.71a, limitation of 
the hip and thigh are rated.  In relevant part, the next-
highest ratings above 10 percent is 20 percent under DC 5252 
for impairment of the thigh involving limitation of flexion 
to 30 degrees, and 20 percent under DC 5253 for impairment of 
the thigh involving limitation of abduction where motion is 
lost beyond 10 degrees.  

The evidence of record indicates that the veteran experiences 
a radiating pain into the inner aspect of his left leg, and 
into his left hip.  The medical evidence dated between 
October 2000 and August 2002 consists of a June 2001 VA 
compensation examination report, VA treatment records, and 
private treatment records.  See Fenderson, supra.  This 
evidence notes a serious left knee disorder for which the 
veteran needs an assistive device.  And the evidence notes a 
June 2000 VA radiology report which found the veteran's left 
hip to be normal.  But this evidence does not medically-
characterize the knee disorder, or any hip disorder, to be 
among the hernia surgery residuals.  And the evidence does 
not indicate that the veteran experiences limitation of 
motion or function in his leg or hip as a result of the well-
documented discomfort he experiences from his ilioinguinal 
scar-nerve disorder.      

Accordingly, prior to August 2002, the evidence indicates 
that the veteran complained of pain in the area of his scar, 
to include radiating pain.  But the objective medical 
evidence indicates no limitation of function or motion during 
that period of time.  As such, a rating in excess of 10 
percent is not for assignment under DCs 7800 through 7805 of 
the older criteria - there is no evidence that the scar on 
the veteran's midsection resulted from a third-degree burn, 
or caused limitation of function.  See 38 C.F.R. § 4.118 
(2002).

Under the provisions of the revised Schedule, the next-
highest ratings above the assigned 10 percent evaluation are 
- 30 percent under DC 7800 for scars on the head face or 
neck; 20 percent under DC 7801 for scars, other than the 
head, face, or neck, that are deep or cause limited motion 
and exceed an area of 12 square inches; and DC 7805 for 
limitation of function for the part affected by the scar.  
See 38 C.F.R. § 4.118 (2007).     

The evidence of record following August 2002 consists of 
March 2003, July 2003, and September 2004 VA compensation 
examination reports, VA treatment records, and private 
treatment records.  As with the evidence dated prior to 
August 2002, this evidence does not support the assignment of 
a rating in excess of 10 percent.  Again, the evidence notes 
the veteran's complaints of pain in his inguinal area, and of 
radiating pain into the lower left side of his body.  The 
March 2003 examiner noted that the veteran's scar disorder 
limited him in his daily activities such as going up and down 
stairs, lifting lightweight objects, and walking, during 
which his disorder causes him to stoop.  The September 2004 
examiner noted a stooped manner when walking, an antalgic 
gait due to pain in the left groin, a sensitivity to pain in 
the inner left thigh, an extreme sensitivity to touch in the 
inguinal area, that the veteran moved cautiously and was very 
slow to mount the exam table, and that during the 
examination, the veteran would not straighten his left thigh 
and leg out of the pain such motion caused in his groin area.  
And July and September 2006 VA treatment records indicate 
pain in the left groin reproduced by rotation of the femur 
and raising of the left leg.  

Nevertheless, the evidence dated since August 2002 would not 
support the assignment of an evaluation over 10 percent for 
limitation of function or motion of the left leg under DCs 
5260 or 5261 of 38 C.F.R. § 4.71a, or of the left hip under 
DCs 5252 or 5253 of 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§ 4.118, DC 7805.  And though the scar at issue is a deep 
scar that affects the veteran's motion, the evidence shows 
that this scar is less than 12 square inches in size - the 
September 2004 VA examiner noted a 19 cm curvilinear scar, 
starting above the left groin and curving upward in the 
midline of the abdomen, which is quite wide in the midline 
part with a somewhat depressed cicatrix.  See 38 C.F.R. 
§ 4.118, DC 7801.

As such, no evidence of record dated after August 2002 
supports an increased rating under 38 C.F.R. § 4.118.  
Accordingly, a rating in excess of 10 percent is not 
warranted since August 2002 (under the revised provisions of 
Diagnostic Codes 7801 through 7805) for the veteran's scar.  
See also Fenderson, supra.  

	Ilioinguinal Nerve 

Disorders of the ilioinguinal nerve are rated under DC 8530 
of 38 C.F.R. § 4.124a.  Specifically, this DC rates paralysis 
of this nerve.  A 0 percent rating is warranted for mild to 
moderate paralysis while a 10 percent rating is warranted for 
severe to complete paralysis.  Id.  
The Board finds a 10 percent rating warranted under this 
provision because the evidence of record indicates severe 
symptomatology associated with the ilioinguinal nerve 
disorder.  The medical evidence of record details the 
veteran's complaints of pain and numbness as a result of his 
nerve disorder.  And the September 2004 VA examiner noted on 
sensory examination dullness beginning in the groin and 
extending on to the scrotum.  

In the July 2003 VA addendum report, the examiner 
specifically noted the veteran's nerve entrapment.  And the 
examiner noted no total paralysis.  Hence, while the record 
would not support a finding of total paralysis, the record 
does support a finding of substantial symptomatology.    

As such, the evidence of record supports the assignment of a 
10 percent evaluation under DC 8530 of C.F.R. § 4.124a.    

Parenthetically, the Board reiterates that, since February 
1984, the veteran has been rated as 30 percent disabled for 
residuals of his hernia surgery.  The record demonstrates 
that this 30 percent rating is partly based on the veteran's 
complaints of neuropathic pain from his surgery scar.  See 38 
C.F.R. 4.14 (2007) (evaluation of the same manifestation 
under different diagnoses is to be avoided); see also Esteban 
v. Brown, 6 Vet. App. 259, 261(1994) (the evaluation of the 
same disability under various diagnoses is to be avoided).  
As such, the Board finds higher evaluations, or additional 
separate ratings, unwarranted here.  Currently, the veteran 
is sufficiently compensated for the symptomatology he 
experiences as a result of his hernia surgery and residuals.  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an earlier effective date, for the grant of 
service connection for ilioinguinal nerve entrapment by scar 
tissue, is denied.    

2.	Entitlement to an increased evaluation for scar tissue 
related to hernia surgery is denied.  

3.	Entitlement to a 10 percent evaluation for ilioinguinal 
nerve entrapment is granted, subject to regulations governing 
the payment of monetary awards.    



___________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


